Order entered February 18, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-20-00197-CR

                          TYRAN DARNELL SHUMATE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-75398-Q

                                            ORDER
       Tryan Darnell Shumate timely filed a pro se notice of appeal. See Taylor v. State, 424
S.W.3d 39, 44-45 (Tex. Crim. App. 2014). We ORDER the trial court to conduct a hearing to

determine whether appellant is entitled to court-appointed counsel in this appeal. If the trial

court finds that appellant is entitled to court-appointed counsel, we ORDER the trial court to

appoint an attorney to represent appellant in the appeal. If the trial court finds that appellant is

not entitled to court-appointed counsel, the trial court shall determine whether appellant will

retain counsel to represent him in the appeal and, if so, the name, State Bar number, and contact

information for retained counsel.
        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Tammy Kemp,

Presiding Judge, 204th Judicial District Court; Felicia Pitre, Dallas County District Clerk; and

Kendra Thibodeaux, official court reporter, 204th Judicial District Court; and Christina O’Neil,

Senior Staff Attorney Criminal District Courts.

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.


         .


                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE